Citation Nr: 1203669	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  10-31 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for an acquired psychiatric disorder, to include major depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and April 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In the November 2009 rating decision, the RO granted service connection for depression at a 70 disability rating, effective June 25, 2009.  In the April 2010 rating decision, the RO denied entitlement to a TDIU.

In June 2011, the Veteran testified at a videoconference hearing held at the RO before the undersigned Veterans Law Judge (VLJ), a transcript of which has been associated with the claims folder.

The issue of entitlement to service connection for asthma has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disorder, to include major depressive disorder, is manifested by deficiencies in most of the areas work, family relations, judgment, thinking, or mood; but total occupational and social impairment has not been demonstrated.

2.  The Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected acquired psychiatric disorder to include major depressive disorder.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability evaluation in excess of 70 percent for an acquired psychiatric disorder, to include major depressive disorder have not been met or approximated.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411, 9434 (2011).

2.  The criteria for the assignment of a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 38 C .F.R. §§ 3.102, 3.340, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding the issue of entitlement to a TDIU, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition of the claim for entitlement to a TDIU, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished as to this issue.

Regarding the issue of entitlement to an initial rating in excess of 70 percent for an acquired psychiatric disorder, to include major depressive disorder, the RO provided notice to the Veteran in a July 2009 letter, prior to the date of the issuance of the appealed November 2009 rating decision.  The July 2009 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service records, VA treatment records, private treatment records and the Veteran's September 2009 and June 2010 examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, on his behalf, and the Veteran's hearing testimony.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Factual Background 

The Veteran's psychiatric disorder is currently rated 70 percent disabling.  This is the initial rating assigned after the grant of service connection.

In a February 2009 psychosocial assessment, a private social worker assigned a Global Assessment Functioning (GAF) score of 62.  

A February 2009 VA treatment record noted a past history of suicidal ideation and a suicide attempt.  However, the Veteran denied a recent plan or ideation.

A February 2009 VA mental health treatment note indicated that the Veteran had poor sleep, fatigue, dreams of death and funerals, and fluctuating anxiety with 2 to 3 "panicky" episodes a week without pattern or precipitant.  He preferred to stay at home.  He had occasional suicidal ideation but did not take any action.  He lived with his wife.  His mood and affect was sad, depressed and blunted.  His behavior and psychomotor activity was lethargic.  There were no illusions.  His short term memory was impaired.  His concentration was fully intact and his impulse control, judgment and insight were good.  He was assessed a GAF score of 55.

The Veteran underwent a VA examination in September 2009.  The Veteran reported feeling "worthless".  He reported that in 1972 he attempted to overdose on pills which resulted in a three week stay in a psychiatric unit.  He reported long-standing depression.  He also noted two suicide attempts in 2003 and 2005 although he was not treated following these attempts.  He noted that his current back injury contributed to his depression.  He has been married twice and was currently living with his second wife, daughter and granddaughter.  He indicated that there was considerable tension between himself and his wife related to money issues and the fact that he isolates himself from the family.  He last worked in a factory when he got injured and was currently on Social Security disability.  On examination, he was alert and oriented to personal information and place.  Temporary orientation was normal and he provided an adequate history.  Insight was adequate.  Affect was blunted to flat and response latencies were long.  He demonstrated adequate attention and was not distractible.  Spontaneous speech was fluent, grammatical and free of paraphasis.  Immediate recent and remote memories were all within normal limits.  He was logical and goal directed during the interview.  He reported moderate to severe dysphoria.  He had difficulty maintaining sleep and noted that he often had thoughts running through his head.  He reported social withdrawal, hopelessness, helplessness, irritability and guilt about how he treated his first wife.  He had intermittent suicidal ideation but no plan.  He had frequent passive thoughts of death.  There was no evidence of disorder in thought process or content.  There was no pressured speech, grandiosity, irritability or restlessness noted.  Mild psychomotor slowing was noted.  The diagnosis was major depressive disorder, recurrent which was moderate to severe.  A GAF score of 48 was assigned.  The examiner noted that the Veteran was presenting with a mood disturbance as well as a pain disorder.  Currently, he was experiencing moderate to severe depression, most of which was related to the pain and physical limitations associated with an injury.  However, the record did relate that the initial onset of depression was during his time in service in the Navy.  His current psychiatric presentation resulted in a severe degree of impairment in social functioning and a severe degree of impairment in occupational functioning.  His overall level of disability was severe.

The Veteran underwent a VA examination in June 2010.  He reported that he could not work as a result of his disabilities and last worked in 1996.  He stopped working as a result of his back injury.  He also had some difficulties with irritability on the job and he would isolate in an attempt to manage the irritability.  He noted that his physician recently increased his medications for his symptoms.  He had been married to his second wife for 28 years and described his relationship with her as fair.  He indicated that he could be irritable and withdrawing.  He had a fair relationship with 3 of his 4 children and was close with his oldest son.  He denied close friends.  On examination, he was alert, oriented, attentive and appeared his stated age.  His mood appeared depressed and his affect was mood congruent.  His speech was regular rate and rhythm.  There was no evidence of psychomotor agitation but there was evidence of psychomotor retardation.  His eye contact was good and he was quite cooperative and pleasant.  His thought process was logical and coherent.  He was devoid of current auditory or visual hallucinations.  There was no evidence of delusional content.  He denied current thoughts of hurting himself or hurting others.  His memory was intact for immediate, recent and remote events.  The diagnosis was major depressive disorder.  A GAF score of 52 was assigned.  The examiner noted that the Veteran exhibited considerable symptoms associated with his major depressive disorder.  He reported depression, low energy, low motivation and fatigue and decreased feelings of hope.  He denied any active suicidal ideation but stated that he sometimes would not mind if he died.  He reported decreased feelings of worth and an increased appetite.  He indicated that he isolates and felt lest interest in activities.  He could feel irritable at times and had problems with concentration.  He reported being in pain all the time which worsened his depression.  His social adaptability and interaction with others was considerably impaired.  The examiner determined that in terms of the Veteran's ability to maintain employment and perform job duties in a reliable/efficient manner, this appeared to be considerably impaired.  Overall, the examiner estimated that the level of the Veteran's disability was in the considerable range.  The Veteran currently appeared to be having a considerable degree of difficulty associated with depression.

In an October 2010 letter, a private social worker noted that the Veteran consistently struggled with depression and anxiety.  Most recently, his adjustment to total disability had accounted for much of his depression.  He and his wife had also struggled in their relationship since she had to take on more responsibilities.  All of these adjustments have overwhelmed him and taken their toll emotionally.

A November 2010 VA treatment note assessed a GAF score of 51.

In a December 2010 VA mental health note, the attending psychiatrist noted that the Veteran had been treated for major depressive disorder.  Despite continued and assertive treatment for his persistent mood disorder, the Veteran continued to suffer significant symptoms.  His depression was currently complicated by his significant medical problems and conversely, his medical problems make his depression more challenging to treat.  The psychiatrist indicated that the Veteran's functioning was significantly impacted by his depression and he opined that the Veteran remained unable to work.

A May 2011 VA treatment record assessed the Veteran with a GAF score of 51.


I.  Entitlement to an initial rating in excess of 70 percent for an acquired psychiatric disorder, to include depression.

Laws and Regulations-Higher Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2011).

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2011).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

The Court has also held that in a claim of disagreement with the initial rating assigned following a grant of service connection separate ratings can be assigned for separate periods of time, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran is currently rated at 70 percent under Diagnostic Code 9411 for his acquired psychiatric disorder, to include major depressive disorder. 

Under the general rating formula for mental disorders, a 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board notes that in accordance with the general rating formula, a maximum 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the rating formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect her social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

One factor for consideration is the GAF score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130. 

When it is not possible to separate the effects of the service-connected condition and the non-service-connected condition or conditions, VA regulations at 38 C.F.R. § 3.102, requiring that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In light of the above, the Board shall consider all of the Veteran's various psychiatric symptoms in assigning a rating for the Veteran's depression disorder.  See Mittleider at 182.  In this case, in addition to major depressive disorder, the Veteran has a diagnosis of posttraumatic stress disorder (PTSD) and anxiety.  However, to the extent that there is any doubt as to attribution of symptomatology between service- connected and nonservice-connected disability, such doubt will be resolved in the Veteran's favor.

Analysis

The Board finds that an initial disability rating in excess of 70 percent is not warranted for any period of the claim.  As noted above, the maximum rating of 100 percent requires total occupational and social impairment.  Private records, VA treatment records and VA examinations show no gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, inability to maintain personal hygiene, disorientation to time or place, or memory loss for names of own relatives, own occupation, or own name. 

Regarding social impairment, while his family relationships were troubled, the record indicates that he continues to live with his second wife and he had relationships with his children and grandchildren.  He has been able to communicate with the VA examiners in a coherent manner.  The examiners also found him competent to manage his compensation benefits.  The Veteran's GAF scores ranged from a low of 48 to a high of 62 with the most recent GAF score of 51 in May 2011.  The Veteran's lowest GAF score of 48 assigned by the September 2009 VA psychiatric examiner, is indicative of serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job.  In this case, the overall evidence of record on does not reflect that the Veteran's symptomatology was so severe as to merit a 100 percent evaluation.  

Private and VA treatment reports also noted that while the Veteran had past suicidal ideation, he had no current homicidal or suicidal thoughts or intentions, and he was oriented to person, place and time.  While the June 2010 VA examiner noted that the Veteran currently appeared to be having a considerable degree of difficulty associated with depression, he did not indicate that the Veteran experienced total occupational and social impairment.

Accordingly, in this case, the overall evidence of record on does not reflect that the Veteran's symptomatology was so severe as to merit a 100 percent evaluation.  

Thus, for all the foregoing reasons, the Board finds that an initial rating in excess of 70 percent for an acquired psychiatric disorder to include major depressive disorder is not warranted.





Extraschedular Consideration

The Board must still consider whether the Veteran is entitled to an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by the Veteran's acquired psychiatric disorder, to include major depressive disorder. is appropriately contemplated by the rating schedule.  Indeed, higher evaluations are available, but the criteria for such evaluations have not been met.  Therefore, referral for consideration of an extraschedular evaluation is not warranted here.  Thun.  


II.  Entitlement to a TDIU

Laws and Regulations

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16.

"Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not excess the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU because of "subjective" factors that the "objective" rating does not consider.  Vittese v. Brown, 7 Vet. App. 31, 34-35 (1994).

The Veteran's claim for a TDIU was received on November 23, 2009.  Effective June 25, 2009, he was awarded service connection for depression and a 70 percent rating was assigned.  

As the Veteran's has a 70 percent rating for an acquired psychiatric disability to include a depressive disorder, he meets the objective, minimum percentage requirements, set forth in 38 C.F.R. §4.16(a), for consideration of a TDIU.  The determinative issue, therefore, is whether his service-connected disability renders him incapable of securing or maintaining substantially gainful employment. 

After careful consideration and resolving reasonable doubt in his favor, the Board finds that the Veteran meets the requirements for a TDIU.  The above evidence indicates that the Veteran last worked in 1996 as a result of his disabilities.  While the Board notes that the Veteran has multiple non-service connected disabilities such as a back injury which affected his ability to work, the December 2010 VA physician noted that the Veteran's depression was currently complicated by his significant medical problems and conversely, his medical problems make his depression more challenging to treat.  

While the physician noted a symbiotic relationship between the Veteran's non-service connected back disability and his service-connected psychiatric disorder, the December 2010 psychiatrist also indicated that the Veteran's psychiatric disorder alone made him been unable to have a gainful job.  Specifically, the VA psychiatrist noted that the Veteran's functioning was significantly impacted by his depression and he opined that the Veteran remained unable to work.

Additionally, there is no contrary medical evidence of record that indicates that the Veteran's service- connected disability alone is not of sufficient severity to produce unemployability.

In sum, the evidence of record establishes that the Veteran is not able to engage in substantially gainful employment due to his service-connected psychiatric disorder.  Inasmuch as the evidence denoting multiple limitations associated with the Veteran's service-connected disability, which is found to render the Veteran unemployable, is not outweighed by evidence to the contrary, entitlement to a TDIU is found to be established. 





ORDER

Entitlement to an initial disability rating higher than 70 percent for an acquired psychiatric disorder, to include major depressive disorder is denied.

Entitlement to a TDIU is granted, subject to those provisions governing the payment of monetary benefits. 




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


